EXHIBIT 10.7

 

FORM OF MEMORANDUM AGREEMENT RE: CHANGES TO SEVERANCE AND CHANGE OF CONTROL
POLICIES

 

[MGM RESORTS LETTERHEAD]

 

November 5, 2012

 

Re:  Changes to Severance and Change of Control Policies

 

To: [Name]

 

I am pleased to inform you that the Compensation Committee of the Board of
Directors (the “Committee”) has approved certain changes to our compensation
program that will provide you with severance protection and other benefits
described below.

 

These changes affect your change of control severance benefits, your “regular”
severance benefits and the treatment of your outstanding equity compensation
awards (SARs and RSUs) and future grants of equity compensation awards in the
event of your termination of employment.

 

Change of Control Policy

 

As you may know, the Committee adopted the MGM Resorts International Change of
Control Policy for Executive Officers (the “COC Policy”), a copy of which has
been included with this memorandum.  Pursuant to the terms of the COC Policy,
only those executive officers of MGM Resorts International (the “Company”)
selected by the Committee for participation will be entitled to the protections
and benefits provided for in the COC Policy.  The Committee has determined that
you will be eligible to participate in the COC Policy.

 

As described in more detail in the COC Policy included herewith, the COC Policy
generally provides for the following severance benefits in the event of any
termination of your employment by the Company other than for Employer’s Good
Cause (as defined in the COC Policy) or by you for Participant’s Good Cause (as
defined in the COC Policy) (and not by reason of your death or disability), in
each case, during the period (the “COC Protection Period”) beginning six (6)
months prior to a Change of Control (as defined under the COC Policy) and ending
on the first anniversary of the Change of Control, subject to your execution and
non-revocation of a general release of claims against the Company:

 

·                  a lump sum payment of an amount equal to two (2) times the
sum of your annual base salary and target annual bonus (subject to a maximum
payment of $4 million),

 

·                  a lump-sum payment equal to 1.5 times the cost of COBRA
coverage (which is generally equivalent in value to the value of continued
health and other insurance benefits) for a period of twenty-four (24) months
following separation,

 

·                  full vesting of your then outstanding and unvested equity
incentive awards with respect to any time-based vesting conditions.  With
respect to equity awards with performance-based vesting conditions, any
performance criteria or performance

 

--------------------------------------------------------------------------------


 

requirements that have not been satisfied or are not deemed to have been
satisfied under the terms of such equity awards shall continue to apply in
accordance with their terms.

 

However, due to limitations imposed on the Company under Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”), in no event will the
COC Policy alter the timing of severance benefits that are considered
nonqualified deferred compensation that is subject to (and not exempt from)
Section 409A to a time different than the time period specified in your current
employment agreement in the event of your termination of employment prior to the
expiration of the specified term of your current employment agreement if such
change in the timing of such benefits would result in a violation of Section
409A.  In implementing the preceding sentence, any additional severance benefits
provided under the COC Policy in excess of the benefits provided under your
employment agreement shall be paid on the first anniversary of the date of your
termination of employment.

 

For the avoidance of doubt, in the event your employment terminates within the
COC Protection Period, but prior to a Change of Control, any severance benefits
provided to you under your existing employment agreement shall be offset against
the payments and benefits otherwise due under the COC Policy.

 

Conditions

 

Subject to the provisions of Section 409A, the Committee has conditioned your
participation in the COC Policy and receipt of the protection provided therein
upon your agreement to: (i) waive any rights to any other severance compensation
and/or benefits in connection with a termination of employment during the COC
Protection Period, (ii) amend any provisions in your current employment
agreement with the Company providing for severance compensation and/or benefits
upon termination of employment outside of the COC Protection Period to provide
for the severance benefits described below under the heading “Regular Severance”
upon applicable terminations of employment, rather than the severance benefits
currently provided for in your employment agreement, and (iii) amend any
contrary provisions in each award agreement between you and the Company
evidencing your outstanding SARs and RSUs to provide for the treatment upon
termination of employment set forth below under the heading “Treatment of Equity
Awards” rather than the treatment provided in your current award agreements.

 

Regular Severance

 

In addition to adopting the new COC Policy, the Committee has also adopted a new
policy regarding severance compensation outside of the COC Protection Period. 
Currently, severance benefits outside of a change of control scenario are
generally equal to continued payment of your base salary through the end of your
contract term, although some employment agreements may provide for additional
severance compensation.

 

By signing below, you agree to waive the severance provisions of your employment
agreement with the Company.  Instead, by signing below, upon any termination of
your employment (other than during the COC Protection Period) by the Company
other than for Employer’s Good Cause (as defined in your employment agreement)
or by you for Employee’s Good Cause (as defined in

 

2

--------------------------------------------------------------------------------


 

your employment agreement), you will be entitled to the following severance
benefits, subject to your execution and non-revocation of a general release of
claims against the Company as provided for in your employment agreement:

 

·                  payment of an amount equal to the sum of your annual base
salary and target annual bonus (subject to a maximum payment of $3 million),
payable in twelve (12) monthly installments commencing upon the date that is
thirty (30) days after the date of termination,

 

·                  a lump-sum payment equal to 1.5 times the cost of COBRA
coverage (which is generally equivalent in value to the value of continued
health and other insurance benefits) for a period of twelve (12) months
following separation, payable within thirty (30) days following the date of
termination, and

 

·                  one (1) year of continued vesting of your then outstanding
equity incentive awards as if your employment continued during such one-year
period; provided that such continued vesting shall immediately cease and the
then unvested portion of your outstanding equity awards, shall be forfeited in
the event you breach any post-termination covenant with the Company or its
affiliate in an employment agreement (after taking into account any applicable
cure period).  With respect to equity awards with performance-based vesting
conditions, any performance criteria or performance requirements that have not
been satisfied or are not deemed to have been satisfied under the terms of such
equity awards shall continue to apply in accordance with their terms.

 

However, due to limitations imposed on the Company under Section 409A, in no
event will the amendments described above alter the timing of severance benefits
that are considered nonqualified deferred compensation that is subject to (and
not exempt from) Section 409A to a time different than the time period specified
in your current employment agreement in the event of your termination of
employment prior to the expiration of the specified term of your current
employment agreement if such change in the timing of such benefits would result
in a violation of Section 409A.  In implementing the preceding sentence, any
additional severance benefits provided hereunder in excess of the benefits
provided under your employment agreement shall be paid on the first anniversary
of the date of your termination of employment.

 

Treatment of Equity Awards

 

In addition, by signing below, you agree that any provisions in the current
award agreements between you and the Company evidencing your outstanding SARs
and RSUs regarding vesting at or after termination of employment (for any
reason) are hereby amended, effective immediately, to provide that, upon
termination of your employment with the Company for any reason the then unvested
portion of your outstanding SARs and/or RSUs shall be forfeited immediately
without any consideration; provided, however, that, (i) upon termination of
employment by the Company without Employer’s Good Cause (as defined under the
applicable award agreement) or by you with Participant’s Good Cause (as defined
under the applicable award agreement), the terms of the COC Policy or as
described above under “Regular Severance” shall apply and (ii) upon termination
of employment by the Company due to your

 

3

--------------------------------------------------------------------------------


 

death or disability (as defined under the applicable award agreement), the
portion of your SARs and/or RSUs, as applicable, that would have become vested
and exercisable (but for such termination) under the schedule set forth in the
applicable award agreement during the twelve (12) months from the date of the
termination of employment shall become vested and exercisable on the same
schedule.  With respect to equity awards with performance-based vesting
conditions, any performance criteria or performance requirements that have not
been satisfied or are not deemed to have been satisfied under the terms of such
equity awards shall continue to apply in accordance with their terms.

 

For the avoidance of doubt, the amendments your outstanding equity award
agreements described above shall in no event change the time or form of payment
under any equity award that is subject to (and not exempt from) Section 409A in
a manner that would result in a violation of Section 409A.

 

Arbitration

 

In addition to the above, by signing below, you acknowledge and agree that any
disputes between you and the Company relating to any of the above and/or the COC
Policy shall be subject to resolution as described in the arbitration policy
attached as Exhibit A hereto.

 

Miscellaneous

 

This is not an employment contract.  This memorandum is not to be interpreted as
a guarantee or contract of continuing employment.

 

I continue to value your efforts to the Company and look forward to your
continued contribution.

 

 

Sincerely,

 

 

 

[NAME]

 

I accept and agree to the terms of this memorandum and accept participation the
COC Policy on the conditions described herein.  I understanding that my
acceptance of participation in the COC Policy does not in any way alter the
Committee’s rights to remove me as a Participant pursuant to Section 2.2 of the
COC Policy.

 

 

 

 

 

[NAME]

 

Date

 

 

4

--------------------------------------------------------------------------------


 

EXHIBIT A

ARBITRATION

 

This Exhibit A sets forth the methods for resolving disputes should any arise
under the Agreement, and accordingly, this Exhibit A shall be considered to be a
part of the Agreement.

 

1.                                      Except for a claim by either Employee or
the Company for injunctive relief where such would be otherwise authorized by
law, any controversy or claim arising out of or relating to the agreement or
policy, as applicable, the breach hereof, or Employee’s employment by the
Company, including without limitation any claim involving the interpretation or
application of the agreement or policy, as applicable, or wrongful termination
or discrimination claims, shall be submitted to binding arbitration in
accordance with the employment arbitration rules then in effect of the Judicial
Arbitration and Mediation Service (“JAMS”), to the extent not inconsistent with
this paragraph.  This Exhibit A covers any claim Employee might have against any
officer, director, employee, or agent of the Company, or any of the Company’s
subsidiaries, divisions, and affiliates, and all successors and assigns of any
of them.  The promises by the Company and Employee to arbitrate differences,
rather than litigate them before courts or other bodies, provide consideration
for each other, in addition to other consideration provided under the agreement
or policy, as applicable.

 

2.                                      Claims Subject to Arbitration.  This
Exhibit A covers all claims arising in the course of Employee’s employment by
the Company except for those claims specifically excluded from coverage as set
forth in paragraph 3 of this Exhibit A.  It contemplates mandatory arbitration
to the fullest extent permitted by law.  Only claims that are justifiable under
applicable state or federal law are covered by this Exhibit A.  Such claims
covered by this arbitration provision include, but are not limited to, any
dispute or controversy arising out of Employee’s employment, the events leading
up to Employee being offered employment, the cessation of Employee’s employment,
the compensation, terms, and other conditions of Employee’s employment, or
statements made or actions taken at any time regarding Employee’s employment at
the Company which could have been brought in a court of competent jurisdiction,
including, but not limited to, claims under the Age Discrimination in Employment
Act; Title VII of the Civil Rights Act of 1964, as amended; the Americans with
Disabilities Act of 1990; Sections 1981 through 1988 of Title 42 of the United
States Code; the Fair Labor Standards Act, as amended; the federal Family and
Medical Leave Act; the Lilly Ledbetter Act; GINA; all laws arising under the
State of Nevada pertaining to civil rights, employment, whistleblower, or common
law, and any other federal, state, or local civil or human rights law, or any
other local, state or federal law, regulation, or ordinance, as well as any
claim based on any public policy, contract, tort, or common law or any claim for
costs, attorney’s or other fees, or other expenses, wages or other compensation;
work related injury claims not covered under workers’ compensation laws;
wrongful discharge; and any and all unlawful employment discrimination and/or
harassment claims (collectively, “Claims”).  Employee expressly understands and
agrees that Employee shall have no right or authority to raise any dispute or to
have any dispute heard or arbitrated as a class or collective action or in a
representative or private attorney general capacity on behalf of a class of
persons or the general public.  This arbitration provision does not

 

--------------------------------------------------------------------------------


 

require arbitration of claims for workers’ compensation or unemployment
insurance.  This Arbitration Agreement is intended to be construed as broadly as
possible under applicable law so that all claims and defenses that could be
raised before a court must instead be raised in arbitration.  However, nothing
in this arbitration provision shall be construed as precluding Employee from
filing a charge or complaint with the Equal Employment Opportunity Commission or
equivalent state agency, the National Labor Relations Board, or any other
similar state or federal agency seeking administrative resolution of a dispute
or claim.

 

3.                                      Claims Not Subject to Arbitration. 
Claims under state workers’ compensation statutes or unemployment compensation
statutes are specifically excluded from this Exhibit A.  Claims pertaining to
any of the Company’s employee welfare benefit and pension plans are excluded
from this Exhibit A.  In the case of a denial of benefits under any of the
Company’s employee welfare benefit or pension plans, the filing and appeal
procedures in those plans must be utilized.  Claims by the Company or Employee
for injunctive or other relief for violations of non-competition and/or
confidentiality agreements are also specifically excluded from this Exhibit A.

 

4.                                      Non-Waiver of Substantive Rights.  This
Exhibit A does not waive any rights or remedies available under applicable
statutes or common law.  However, it does waive Employee’s right to pursue those
rights and remedies in a judicial forum.  By signing the acknowledgment at the
end of this Exhibit A, the undersigned Employee voluntarily agrees to arbitrate
his or her claims covered by this Exhibit A. This Exhibit A also does not waive
the Employee’s right to file a charge or complaint with any federal or state
agency, including with the Equal Employment Opportunity Commission.

 

5.                                      Time Limit to Pursue Arbitration;
Initiation: To ensure timely resolution of disputes, Employee and the Company
must initiate arbitration within the statute of limitations (deadline for
filing) provided for by applicable law pertaining to the claim.  The failure to
initiate arbitration within this time limit will bar any such claim.  Any
aggrieved party is encouraged to give written notice of any claim as soon as
possible after the event(s) in dispute so that arbitration of any differences
may take place promptly.  The parties agree that the aggrieved party must,
within the time frame provided by this Exhibit A, give written notice of a claim
to the other party.  If the Employee is the aggrieved party, notice must be
given to the President of the Company with a copy to MGM Resorts International’s
Executive Vice President and General Counsel.  If the Company is the aggrieved
party, notice must be given to the Employee at the last known address provided
by Employee.  The written notice shall identify and describe the nature of the
claim, the supporting facts and the relief or remedy sought.

 

6.                                      Selecting an Arbitrator: This Exhibit A
mandates Arbitration under the then current rules of the Judicial Arbitration
and Mediation Service (JAMS) regarding employment disputes.  The arbitrator
shall be either a retired judge or an attorney experienced in employment law and
licensed to practice in the state in which arbitration is convened.  The parties
shall select one arbitrator from among a list of seven qualified neutral
arbitrators provided by JAMS.  If the parties are unable to agree on the
arbitrator, each party shall strike one name and the remaining named arbitrator
shall be selected.

 

--------------------------------------------------------------------------------


 

7.                                      Representation/Arbitration Rights and
Procedures:

 

a.              Employee may be represented by an attorney of Employee’s choice
at Employee’s own expense.

 

b.              The arbitrator shall apply the substantive law (and the law of
remedies, if applicable) of Nevada (without regard to its choice of law
provisions) and/or federal law when applicable.  In all cases, this Exhibit A
shall provide for the broadest level of arbitration of claims between an
employer and employee under Nevada law.  The arbitrator is without jurisdiction
to apply any different substantive law or law of remedies.

 

c.               The arbitrator shall have no authority to award non-economic
damages or punitive damages except where such relief is specifically authorized
by an applicable state or federal statute or common law.  In such a situation,
the arbitrator shall specify in the award the specific statute or other basis
under which such relief is granted.

 

d.              The applicable law with respect to privilege, including
attorney-client privilege, work product, and offers to compromise must be
followed.

 

e.               The parties shall have the right to conduct reasonable
discovery, including written and oral (deposition) discovery and to subpoena
and/or request copies of records, documents and other relevant discoverable
information consistent with the procedural rules of JAMS.  The arbitrator shall
decide disputes regarding the scope of discovery and shall have authority to
regulate the conduct of any hearing and/or trial proceeding.  The parties shall
have the right to file a motion to dismiss and a motion for summary judgment,
and the arbitrator shall entertain such motions.

 

f.                The parties shall exchange witness lists at least 30 days
prior to the trial/hearing procedure.  The arbitrator shall have subpoena power
so that either Employee or the Company may summon witnesses.  The arbitrator
shall use the Federal Rules of Evidence.  Both parties have the right to file a
post hearing brief.  Any party, at its own expense, may arrange for and pay the
cost of a court reporter to provide a stenographic record of the proceedings.

 

g.               Any arbitration hearing or proceeding shall take place in
private, not open to the public, in Las Vegas, Nevada, except that if the
Employee is employed by the Company in the United States but outside Clark
County, Nevada, the arbitration hearing or proceeding shall take place in the
county and State in which Employee is employed or was last employed.

 

8.                                      Arbitrator’s Award: The arbitrator shall
issue a written decision containing the specific issues raised by the parties,
the specific findings of fact, and the specific conclusions of law.  The award
shall be rendered promptly, typically within 30 days after conclusion of the
arbitration

 

--------------------------------------------------------------------------------


 

hearing, or the submission of post-hearing briefs if requested.  The arbitrator
may not award any relief or remedy in excess of what a court could grant under
applicable law.  The arbitrator’s decision is final and binding on both
parties.  Judgment upon an award rendered by the arbitrator may be entered in
any court having competent jurisdiction.

 

a.              Either party may bring an action in any court of competent
jurisdiction to compel arbitration under this Exhibit A and to confirm, enforce,
vacate or modify an arbitration award.

 

b.              In the event of any administrative or judicial action by any
agency or third party to adjudicate a claim on behalf of Employee which is
subject to arbitration under this Exhibit A, Employee hereby waives the right to
participate in any monetary or other recovery obtained by such agency or third
party in any such action, and Employee’s sole remedy with respect to any such
claim shall be any award decreed by an arbitrator pursuant to the provisions of
this Exhibit A.

 

9.                                      Fees and Expenses: The Company shall be
responsible for paying any filing fee and the fees and costs of the arbitrator. 
Employee and the Company shall each pay for their own expenses, attorney’s fees
(a party’s responsibility for his/her/its own attorney’s fees is only limited by
any applicable statute specifically providing that attorney’s fees may be
awarded as a remedy), and costs and fees regarding witness, photocopying and
other preparation expenses.  If any party prevails on a statutory claim that
affords the prevailing party attorney’s fees and costs, or if there is a written
agreement providing for attorney’s fees and/or costs, the arbitrator may award
reasonable attorney’s fees and/or costs to the prevailing party, applying the
same standards a court would apply under the law applicable to the claim(s).

 

10.                               The arbitration provisions of this Exhibit A
shall survive the termination of Employee’s employment with the Company and the
expiration of the agreement or policy, as applicable.  These arbitration
provisions can only be modified or revoked in a writing signed by both parties
and which expressly states an intent to modify or revoke the provisions of this
Exhibit A.

 

11.                               The arbitration provisions of this Exhibit A
do not alter or affect the termination provisions of the COC Policy or any
agreement between the Company and Employee.

 

12.                               Capitalized terms not defined in this Exhibit
A shall have the same definition as in the memorandum to which this is Exhibit
A.

 

13.                               If any provision of this Exhibit A is adjudged
to be void or otherwise unenforceable, in whole or in part, such adjudication
shall not affect the validity of the remainder of Exhibit A.  All other
provisions shall remain in full force and effect.

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT

 

BOTH PARTIES ACKNOWLEDGE THAT:  THEY HAVE CAREFULLY READ THIS EXHIBIT A IN ITS
ENTIRETY, THEY UNDERSTAND ITS TERMS, EXHIBIT A CONSTITUTES A MATERIAL TERM AND
CONDITION OF THE AGREEMENT BETWEEN THE PARTIES TO WHICH IT IS EXHIBIT A, AND
THEY AGREE TO ABIDE BY ITS TERMS.

 

The parties also specifically acknowledge that by agreeing to the terms of this
Exhibit A, they are waiving the right to pursue claims covered by this Exhibit A
in a judicial forum and instead agree to arbitrate all such claims before an
arbitrator without a court or jury.  It is specifically understood that this
Exhibit A does not waive any rights or remedies which are available under
applicable state and federal statutes or common law. Both parties enter into
this Exhibit A voluntarily and not in reliance on any promises or representation
by the other party other than those contained in this Exhibit A.

 

Employee further acknowledges that Employee has been given the opportunity to
discuss this Exhibit A with Employee’s private legal counsel and that Employee
has availed himself/herself of that opportunity to the extent Employee wishes to
do so.

 

 

EMPLOYEE

 

COMPANY

 

 

 

 

 

 

 

 

By:

 

--------------------------------------------------------------------------------